176 U.S. 481 (1900)
WRIGHT
v.
COLUMBUS, HOCKING VALLEY AND ATHENS RAILROAD COMPANY.
No. 91.
Supreme Court of United States.
Submitted December 13, 1899.
Decided February 26, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF OHIO.
*483 Mr. J.B. Foraker, Mr. T.E. Powell and Mr. D.J. Ryan for plaintiffs in error.
Mr. D.L. Sleeper, Mr. C.H. Grosvenor and Mr. John J. Stoddart for defendant in error.
MR. JUSTICE BROWN delivered the opinion of the court.
Plaintiff insisted before the Supreme Court that he made the improvements on his mill with reference to the contract between the State and the Federal Government, but the Supreme Court was of opinion that he had no legal right to make investments on the faith of a contract between others to which he was not a party or privy, and insist for that reason the contract should be observed by either of the parties; that, so far as related to the contract between Worthington and the State, his remedy would be in damages for breach of the contract, and not an injunction against the company entering upon the lands purchased from the State in which he had no interest. The decree against him was therefore affirmed.
The Federal question set up in the assignment of errors was precisely the same as in the other cases, and the issues which arise from such assignments are the only ones called to our attention by counsel. The judgment of the Supreme Court is therefore
Affirmed.